Citation Nr: 0623239	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-35 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for low back pain.

2.  Entitlement to a compensable rating for status/post-
operative right inguinal hernia repair.

3.  Entitlement to a compensable rating for metatarsalgia, 
right foot.

4.  Entitlement to service connection for a right wrist 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1981.

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

After a careful review of the record, the Board concludes 
that due process mandates a remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In essence, the veteran maintains that his service-connected 
disabilities are worse than currently rated.  The most recent 
VA examination assessing the veteran's disabilities was 
undertaken over 3 years ago.  In addition, no outpatient 
treatment records have been associated with the claims file 
in over 2 years.  Thus, in view of the veteran's on-going 
complaints, the medical evidence received to date, the 
contentions advanced, and the posture of the case at this 
time, the Board finds that more recent records should be 
obtained and current examinations are indicated.  

The veteran further asserts that he developed problems with 
his right wrist while on active duty, which continue through 
the present time.  The Board notes that he was diagnosed with 
a possible right wrist sprain while on active duty, and 
diagnosed with tenosynovitis of the extensor tendons of the 
right wrist several years after military discharge; however, 
there is no medical opinion regarding the relationship, if 
any, between his current right wrist complaints and active 
military duty.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Los Angeles, 
California, for the period from January 
2004 to the present. 

2.  Make arrangements for the veteran to 
be afforded (an) appropriate 
examination(s) to determine the nature 
and extent of his service-connected low 
back, right foot, and status/post-
operative right inguinal hernia repair.  

The claims folder must be made available 
to the examiner(s) in conjunction with 
the examination(s).  Any testing deemed 
necessary should be performed.  The 
examiner(s) should obtain a detailed 
clinical history from the veteran.  All 
pertinent pathology found on 
examination(s) should be noted in the 
report of the evaluation.  

With respect to the low back and right 
inguinal hernia claims, current findings 
are needed.  With respect to the right 
foot disability, the examiner is asked to 
address whether degenerative joint 
disease of the 5th tarsal metatarsal 
joint is related to service-connected 
metatarsalgia of the right foot.  The 
examiner is also asked to state whether 
the veteran has anterior metatarsalgia 
(Morton's disease).

3.  The veteran should be scheduled for 
the appropriate examination in order to 
obtain a medical opinion regarding the 
relationship between his right wrist 
complaints and active military duty.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  In responding to these 
questions, the examiner should indicate 
the degree to which the opinion is based 
upon the objective findings of record as 
opposed to the history as provided by the 
veteran.

Specifically, the examiner is requested 
to express an opinion as to the following 
questions:

*	Does it appear that the veteran 
experienced chronic residuals of the 
right wrist while on active duty? 
*	Is the 1986 diagnosis of tenosynovitis 
of the extensor tendons of the right 
wrist related to military service?
*	Does the record establish that it is 
more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) that the 
veteran's current complaints 
associated with the right wrist had 
their onset during service or are in 
any other way causally related to 
service?
*	Are the current right wrist findings 
consistent with an in-service injury, 
as alleged? 

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


